Case 2:19-cv-00064-SEH Document 65 Filed 04/13/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION
SANDRA FIKANI,
Plaintiff, No. CV 19-64-BU-SEH
VS.
ORDER
UNITED STATES OF AMERICA,
Defendant.

 

 

Plaintiff has filed Motions in Limine.' The motion does not comply with
L.R. 7.1(c)(1).

ORDERED:

Plaintiffs’ Motions in Limine is DENIED without prejudice for failure to
comply with L.R. 7.1(c)(1). Plaintiff may resubmit the motion in
proper form.

DATED this 43 “day of April, 2021.

AM E. HADDON

United States District Judge

 

'Doc. 63.
